Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Lee Hairston, Sr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying his petition for a writ of audita querela. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hairston, No. 3:00-cr-00024-JPB-l, 2009 WL 891929 (N.D.W.Va. Mai-. 30, 2009). We deny Hairston’s motions for appointment of counsel and a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.